Title: To James Madison from John O. Lay, 17 July 1822
From: Lay, John O.
To: Madison, James


                
                    Dear Sir
                    Richmond July 17th. 1822
                
                I have the pleasure to forward by your Brother’s Waggon a Small Box of Seed which came to hand a few days since.
                As I have frequent opportunities of sending to your neighborhood, it may perhaps facilitate the transportation of any articles you may wish forwarded through here, by directing them to my care, and, if so, I shall take pleasure in attending to them. I am Sir Very Respy. Your Obt. Servt
                
                    Jno. O. Lay
                
            